Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This action is in response to the amendment filed on 02/22/2022, which amends claims 1, 13, and 18 and adds claims 23-25. Claims 5-6, 12, 17, and 20 have been canceled. 
In response to the amendments and Applicant’s arguments, the previous 35 USC § 101 rejection has been withdrawn.
In response to the amendments, the amended claims are patentably distinct from the claims of application no. 16/243,844. Accordingly, the previous double patenting rejection has been withdrawn.
Claims 1-4, 7-11, 13-16, 18-19, 21-25 are pending and allowed.
Reasons for Allowance
Allowed Claims:  Claims 1-4, 7-11, 13-16, 18-19, 21-25 are allowed, wherein claims 1, 13 and 18 are independent and the balance of claims are dependent.
Reasons for Allowance:
The present invention is directed to computer-implemented embodiments for managing a plurality of Enterprise Resource Planning (ERP) System clients within a network.
Although the prior art made of record discloses a system for remote network management associated with an Enterprise Resource Planning System (ERP) for multiple clients containing user identifiers of a network and user compliance criteria to identify users who engage in communications with the ERP System, the prior art does not specifically disclose the sequence perform, automatically via one or more proxy servers and an Internet Protocol (IP) address range corresponding to the one or more computing devices, a discovery operation to obtain discovery data indicative of the one or more computing devices, wherein the one or more proxy servers are configured to: transmit one or more probes to the one or more computing devices; and receive one or more responses from the one or more computing devices to obtain the discovery data; communicate with one or more of the ERP clients associated with the one or more computing devices to access the user-related data; use a set of compliance criteria to identify, within the user-related data, and based on the discovery data a set of users comprising (i) users who engage in a first type of communication with the ERP system without having been allocated a first type of license of the one or more licenses associated with the first type of communication, (ii) users who engage in a second type of communication with the ERP system not requiring the one or more licenses, but who have been allocated a second type of license of the one or more licenses to access the ERP system, (iii) users who access a type of ERP client that does not require the one or more licenses to access, as recited in claims 1, 13, and 18.
Lastly, with respect to withdrawal of the 35 U.S.C. § 101 rejection, the Examiner notes that the rejection is withdrawn based on a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 01/07/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), although the claims recite an abstract idea falling under the “mental process” grouping of abstract ideas by reciting limitations that include observations and evaluations, when further evaluated under Step 2A Prong Two and Step 2B of the eligibility analysis, the technical approach and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art is considered pertinent to applicant's disclosure:
US Patent 5,761,445 (Nguyen) discloses features for dual domain data processing within a network.
US Pub. No. 2006/0026586 (Remmel et al.) discloses systems and methods for enabling functions in a computerized system.
US Pub. No. 2008/0148346 (Gill et al.) discloses a compliance control system for an Enterprise Resource Planning System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683